BRIDGE LOAN NOTE
 
As of March 4, 2010
 
$500,000.00
 
FOR VALUE RECEIVED, EPIC ENERGY RESOURCES, INC., a Colorado corporation
(“Borrower”), promises to pay to the order of CASTEX NEW VENTURES, L.P., a
[_______] limited partnership (“Lender”), 333 N. Sam Houston Pkwy E., Suite
1060, Houston, TX 77060, the principal sum of $500,000.00, or such lesser
principal amount as may be from time to time outstanding hereunder, together
with interest on the outstanding unpaid balance of such principal amount at the
interest rate provided below.
 
Subject to the conditions set forth herein, the Lender will make loans under
this Bridge Loan Note to the Borrower from time to time until June 1, 2010, in
an aggregate amount of up to $500,000.00 at any time outstanding.  The Borrower
may, prior to maturity, borrow, repay and reborrow such amount from the Lender.
 
 
1.
Interest Rate Options.  Interest on each outstanding loan made hereunder shall
accrue at a rate of ten percent (10.00%) per annum (compounded annually).

 
 
2.
Default Interest Rate.  Notwithstanding any provision of this Bridge Loan Note
to the contrary, upon any Default (as defined below) or at any time during the
continuation thereof (including failure to pay upon maturity whether by
acceleration or otherwise and including both before and after the commencement
of an insolvency or bankruptcy proceeding), the Lender may, at its option and
subject to applicable law, increase the interest rate on loans outstanding under
this Bridge Loan Note to a rate of twelve percent (12.00%) per annum.

 
 
3.
Maximum Interest Rate.  In no event will the interest rate hereunder exceed that
permitted by applicable law.  If any interest or other charge is finally
determined by a court of competent jurisdiction to exceed the maximum amount
permitted by law, the interest or charge shall be reduced to the maximum
permitted by law, and the Lender may credit any excess amount previously
collected against the balance due, or refund the amount to the Borrower.

 
 
4.
Payment of Principal and Interest; Maturity Date.  All principal outstanding on
this Bridge Loan Note is payable at maturity, which is the earliest of (a) three
(3) business days following written demand to the Borrower from the Lender,
(b) June 1, 2010, and (c) the date on which the Lender’s obligation to make
additional Loans to the Borrower under this Bridge Loan Note is terminated
pursuant to Paragraph 7 below (such earliest date, the “Maturity
Date”).  Interest is payable on the date of any repayment of any loans hereunder
and on the Maturity Date.

 
 
5.
Advances and Paying Procedure.  The Borrower shall give the Lender written
notice (effective upon receipt) of the Borrower’s intent to borrow under this
Bridge Loan Note no later than 10:00 a.m. Central time on a business day in
substantially the form of Exhibit A attached hereto (a “Loan Request”).  Each
loan will be in an integral multiple of $10,000.00.  The Borrower will provide
to the Lender wire transfer instructions at the time of each requested loan.

 
 
6.
Conditions Precedent to Each Advance.  Before any loan hereunder will be made,
the following conditions must be satisfied: (i) the Borrower shall have
delivered a Loan Request, duly executed and completed; (ii) immediately after
giving effect to such loan, the aggregate principal amount of the Loans shall
not exceed $500,000.00, and (iii) no Default shall have occurred and be
continuing, and no event shall have occurred which would constitute the
occurrence of a Default after any grace or cure period has passed.

 
 
1

--------------------------------------------------------------------------------

 
 
 
7.
Defaults.  Notwithstanding any cure periods described below, the Borrower shall
promptly notify the Lender in writing when the Borrower obtains knowledge of the
occurrence of any default specified below (a “Default”).  Regardless of whether
the Borrower has given the required notice, the occurrence of one or more of the
following shall constitute a Default:

 
 
a.
Nonpayment.  The Borrower shall fail to pay (i) any interest due on this Bridge
Loan Note by 10 days after the same becomes due; or (ii) any principal amount of
this Bridge Loan Note when due.

 
 
b.
Inability to Perform; Bankruptcy/Insolvency.  Any bankruptcy, insolvency or
receivership proceedings, or an assignment for the benefit of creditors, shall
be commenced under any Federal or state law by or against the Borrower that is
unstayed or undismissed for 30 days.

 
 
8.
Termination of Commitment to Advance Loans.  Upon the occurrence of any of the
events identified in Paragraph 7(a), the Lender may at any time immediately
terminate its obligation to make additional Loans to the Borrower.  Upon the
occurrence of any of the events identified in Paragraph 7(b), the Lender’s
obligation to make additional Loans to the Borrower shall immediately and
automatically terminate.

 
 
9.
Acceleration of Obligations.  Upon the occurrence of any of the events
identified in Paragraph 7(a), and the passage of any applicable cure periods,
the Lender may at any time thereafter, by written notice to the Borrower,
declare the unpaid principal balance of any loans, together with the interest
accrued thereon, to be immediately due and payable; and the unpaid balance shall
thereupon be due and payable, all without presentation, demand, protest or
further notice of any kind, all of which are hereby waived, notwithstanding
anything to the contrary contained herein.  Upon the occurrence of any event
under Paragraph 7(b), the unpaid principal balance of all loans made pursuant
hereto, together with all interest accrued thereon and other amounts accrued
hereunder, shall thereupon be immediately due and payable, all without
presentation, demand, protest or notice of any kind, all of which are hereby
waived, notwithstanding anything to the contrary contained herein.

 
10.
Warranties.  The Borrower makes the following warranties:

 
 
a.
Enforceability.  This Bridge Loan Note is the legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles; and

 
 
b.
Authority.  The execution, delivery and performance of this Bridge Loan Note and
any other agreement delivered in connection herewith to which the Borrower is a
party (i) are within the Borrower’s power; (ii) have been duly authorized by all
appropriate entity action; (iii) do not require the approval of any governmental
agency, public body or authority, or any subdivision thereof; (iv) will not
violate (A) any law, rule, regulation, order, writ, judgment, injunction, decree
or award binding on the Borrower, (B) any agreement (including the Borrower’s
articles or certificate of incorporation, by-laws or other organizational
documents or any indenture, material instrument or material agreement to which
the Borrower is party or is subject) or (C) restriction by which the Borrower is
bound; and (v) does not entitle any third party to accelerate any material debt
of the Borrower or its subsidiaries owing to such third party.

 
11.
Applicable Law and Jurisdiction; Interpretation; Severability.  THIS BRIDGE LOAN
NOTE AND ANY OTHER AGREEMENT DELIVERED IN CONNECTION HEREWITH SHALL BE GOVERNED
BY AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS,
EXCEPT TO THE EXTENT SUPERSEDED BY FEDERAL LAW.  Nothing herein shall affect the
Lender’s right to serve process in any manner permitted by law, or limit the
Lender’s right to bring proceedings against the Borrower in any other court
having jurisdiction over Borrower.  This Bridge Loan Note, any other agreement
delivered in connection herewith and any amendments hereto (regardless of when
executed) will be deemed effective and accepted only upon the Lender’s receipt
of the executed originals thereof.  Invalidity of any provision of this Bridge
Loan Note shall not affect the validity of any other provision.

 
 
2

--------------------------------------------------------------------------------

 
 
12.
Notices.  All notices and other communications hereunder shall be in writing,
shall be directed to the applicable party at its address below:

 
To the Lender:
 
Castex New Ventures, L.P.
333 N. Sam Houston Pkwy E., Suite 1060,
Houston, TX 77060
Attention:  Paul Carnrite
Phone: 281-878-0028
Fax: 281-447-1009
 
To the Borrower:
 
Epic Energy Resources, Inc.
1450 Lake Robbins Dr., Ste 160
The Woodlands, TX 77380
Attention:  Mike Kinney, CFO
Phone:  281-419-3742
Fax:  281-419-1114
 
13.
Waiver of Jury Trial.  THE BORROWER AND THE LENDER HEREBY JOINTLY AND SEVERALLY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR THE LOANS MADE PURSUANT HERETO.  THE BORROWER AND THE LENDER
EACH REPRESENTS TO EACH OTHER THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY GIVEN.

 
14.
No Oral Agreements.  THIS AGREEMENT AND THE OTHER AGREEMENTS DELIVERED IN
CONNECTION HEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
 
[Remainder of page intentionally blank.]
 
 
3

--------------------------------------------------------------------------------

 
 

 
Borrower:


EPIC ENERGY RESOURCES, INC.,
a Colorado corporation
                 
By:
/s/ John S. Ippolito       John S. Ippolito       President and CEO          

 
 

 
Lender:


CASTEX NEW VENTURES, L.P.,
a [_____] limited partnership
                 
By:
      Title:                     

 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit A
FORM OF LOAN REQUEST
 




Re:  EPIC ENERGY RESOURCES, INC.
 
Ladies and Gentlemen:
 
This Loan Request is delivered to you pursuant to Paragraph 6 of the Bridge Loan
Note dated as of March 4, 2010 (together with all amendments, restatements,
supplements and other modifications, if any, from time to time made thereto, the
“Bridge Loan Note”), between EPIC ENERGY RESOURCES, INC., a Delaware corporation
(the “Borrower”) and CASTEX NEW VENTURES, L.P., (the “Lender”).  Unless
otherwise defined herein or the context otherwise requires, terms used herein
have the meanings provided in the Bridge Loan Note.
 
The Borrower hereby requests that a Loan be made in the aggregate principal
amount of $500,000.00 on March 4, 2010.
 
The Borrower hereby acknowledges that, pursuant to Paragraph 6 of the Bridge
Loan Note, before any loan will be made, no Default shall have occurred and be
continuing, and no event shall have occurred which would constitute the
occurrence of a Default after any grace or cure period has passed.  In addition,
the Borrower represents and warrants that, on the date of such advances, and
before and after giving effect thereto and to the application of the proceeds
therefrom, all statements set forth in Paragraphs 10(a) and 10(b) are true and
correct in all material respects.
 
Please wire transfer the proceeds of the borrowing to the following accounts:
Epic Corporate Account.
 
IN WITNESS WHEREOF, the Borrower has caused this request to be executed and
delivered by its duly authorized officer as of March 3, 2010.
 

 
EPIC ENERGY RESOURCES, INC.,
a Colorado corporation, as borrower
               
 
By:
/s/ John S. Ippolito     Name:   John S. Ippolito     Title:    President and
CEO          

 
 
5

--------------------------------------------------------------------------------

 